Howemo, J.
The facts of this case do not bring it within the application of the rule invoked by defendants and recognized in the ease of Baldwin v. Collins, 9 R. 468.
Their own witness, Sellielc, says pistols are considered ordinary freight; and the fact that articles of greater value were pa&ked in the same box with them does not change their character and will not reheve the common carrier from liability for their loss, if, as in this case, those more valuable goods are not lost.
We think there is no error in the judgment of the lower court, and it is therefore affirmed, with costs.